Case 1:19-cr-00545-CM Document 26-4 Filed 11/08/19 Page 1 of 6




 EXHIBIT D
                      Case 1:19-cr-00545-CM Document 26-4 Filed 11/08/19 Page 2 of 6
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                     __________ Districtofof
                                                                           New  York
                                                                             __________
                  United States of America                                 )
                             v.                                            )
                    Michael Carroll, et al.                                )        Case No. 19 Cr. 545 (CM)
                                                                           )
                             Defendant                                     )
                              SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
                                         OBJECTS IN A CRIMINAL CASE
To:     PricewaterhouseCoopers LLP

                                                      (Name of person to whom this subpoena is directed)

      YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,
documents, data, or other objects:
See attached rider


Place: Greenberg Traurig LLP                                                        Date and Time: 12/06/2019 9:00 am
         200 Park Ave
         New York, NY 10166

         Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule 17(c)(2), relating to your ability to file a
motion to quash or modify the subpoena; Rule 17(d) and (e), which govern service of subpoenas; and Rule 17(g),
relating to your duty to respond to this subpoena and the potential consequences of not doing so.
           (SEAL)

Date:
                                                                                    CLERK OF COURT


                                                                                                Signature of Clerk or Deputy Clerk


The name, address, e-mail, and telephone number of the attorney representing (name of party)     Michael Pappagallo
Gregory Kehoe, Greenberg Traurig LLP, 200 Park Ave., New York, NY 10166;              , who requests this subpoena, are:
 Email: KehoeG@gtlaw.com; Telephone: 212-801-9200


                                  Notice to those who use this form to request a subpoena
Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. 17(c), the party seeking the subpoena is advised to
consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
or orders establish requirements in connection with the issuance of such a subpoena. If no local rules or orders govern
practice under Rule 17(c), counsel should ask the assigned judge whether the court regulates practice under Rule 17(c) to
1) require prior judicial approval for the issuance of the subpoena, either on notice or ex parte 2) specify where the
documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counsel’s office); and 3)
require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation
under Fed. R. Crim. P. 16.

Please note that Rule 17(c) (attached) provides that a subpoena for the production of certain information about a victim
may not be issued unless first approved by separate court order.
                      Case 1:19-cr-00545-CM Document 26-4 Filed 11/08/19 Page 3 of 6
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 2)

Case No. 19 Cr. 545 (CM)

                                                             PROOF OF SERVICE

          This subpoena for (name of individual and title, if any)
was received by me on (date)                                  .

          u I served the subpoena by delivering a copy to the named person as follows:


                                                                                 on (date)                                    ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                            .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                    .

My fees are $                                   for travel and $                             for services, for a total of $          0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                               Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                      Case 1:19-cr-00545-CM Document 26-4 Filed 11/08/19 Page 4 of 6
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 3)



                        Federal Rule of Criminal Procedure 17 (c), (d), (e), and (g) (Effective 12/1/08)
(c) Producing Documents and Objects.

     (1) In General. A subpoena may order the witness to produce any books, papers, documents, data, or other objects the subpoena
     designates. The court may direct the witness to produce the designated items in court before trial or before they are to be offered in
     evidence. When the items arrive, the court may permit the parties and their attorneys to inspect all or part of them.

     (2) Quashing or Modifying the Subpoena. On motion made promptly, the court may quash or modify the subpoena if compliance
     would be unreasonable or oppressive.

     (3) Subpoena for Personal or Confidential Information About a Victim. After a complaint, indictment, or information is filed, a
     subpoena requiring the production of personal or confidential information about a victim may be served on a third party only by court
     order. Before entering the order and unless there are exceptional circumstances, the court must require giving notice to the victim so that
     the victim can move to quash or modify the subpoena or otherwise object.

(d) Service. A marshal, a deputy marshal, or any nonparty who is at least 18 years old may serve a subpoena. The server must deliver a copy
of the subpoena to the witness and must tender to the witness one day’s witness-attendance fee and the legal mileage allowance. The server
need not tender the attendance fee or mileage allowance when the United States, a federal officer, or a federal agency has requested the
subpoena.

(e) Place of Service.

     (1) In the United States. A subpoena requiring a witness to attend a hearing or trial may be served at any place within the United
     States.

     (2) In a Foreign Country. If the witness is in a foreign country, 28 U.S.C. § 1783 governs the subpoena's service.

(g) Contempt. The court (other than a magistrate judge) may hold in contempt a witness who, without adequate excuse, disobeys a subpoena
issued by a federal court in that district. A magistrate judge may hold in contempt a witness who, without adequate excuse, disobeys a
subpoena issued by that magistrate judge as provided in 28 U.S.C. § 636(e).
     Case 1:19-cr-00545-CM Document 26-4 Filed 11/08/19 Page 5 of 6




                                           Rider

                                         Definitions

A. “2617 Account” means the account in Brixmor’s general ledger bearing the account
   number 2617 and any sub-accounts.

B. “Brixmor” means Brixmor Property Group Inc. and its employees, representatives, and
   senior management, as well as any related entities and wholly owned subsidiaries.

C. “Communication” means the transmittal of information (in the form of facts, ideas,
   inquiries, or otherwise), including but not limited to phone records, emails, letters,
   memoranda, facsimiles, or other writings.

D. “Document” means documents or electronically stored information, including writings,
   drawings, graphs, charts, photographs, sound recordings, images, and other data or data
   compilations stored in any medium from which information can be obtained in a
   reasonably usable form. A draft or non-identical copy is a separate document within the
   meaning of this term.

E. “LSI Account” means the account in Brixmor’s general ledger bearing the name Lease
   Settlement Income, LSI or similar nomenclature.

F. The following rules of construction apply to all document requests: (i) “all”/“any”/“each”
   shall be construed as encompassing any and all; (ii) “and”/ “or” shall be construed either
   disjunctively or conjunctively as necessary to bring within the scope of the discovery
   request all responses that might otherwise be construed to be outside of its scope; and (iii)
   the use of the singular form of any word includes the plural and vice versa.

                                        Instructions

A. The relevant period for this request is January 1, 2012 through December 31, 2016.

B. This request is to be deemed a continuing request and documents that are responsive, but
   which are discovered subsequent to an initial production, should nevertheless be
   promptly produced in the same manner, and at the same address, as the initial production.

C. Unless otherwise agreed, all documents shall be produced in their native electronic
   format or as single page TIFF images together with standard load files (indicating the
   beginning and ending of each document and any attachments), all relevant metadata
   including, but not limited to: to, from, cc, bee, subject, sent date, modified date, sent time,
   modified time, document date, creation date, native file path, native file name, and file
   type. Spreadsheets and databases shall always be produced in native format when
   available.
         Case 1:19-cr-00545-CM Document 26-4 Filed 11/08/19 Page 6 of 6




   D. If any document called for by this request is withheld under a claim or privilege, furnish a
      list in accordance with Local Civil Rule 26.2(a), setting forth for each such document: (i)
      the nature of the privilege that is being claimed; (ii) the type of the document (e.g., letter,
      memo, handwritten notes); (iii) the general subject matter of the document; (iv) the date
      of the document; and (v) such other information as is sufficient to identify the document,
      including, where appropriate, the author of the document, the addressee of the document,
      and, where not apparent, the relationship of the author and addressee to each other.

   E. If any document requested was, but no longer is, within your possession, custody, or
      control, please state in detail: (i) the author(s), sender(s), recipient(s) and copyee(s) of the
      document; (ii) a summary of the contents of the document; (iii) what disposition was
      made of such document; (iv) the date of such disposition; (v) whether the original or a
      copy thereof is within the possession, custody or control of any other person; and (vi) if
      the answer to (v) is affirmative, the identity of such person.

                                      Documents Requested

Please produce the following:

   1. Documents reflecting the internal control framework, testing, and procedures concerning
      the 2617 Account and the LSI Account.
